Montgomery, Judge.
1. This Court can only control the discretion of the Judge of the Superior Court where it has been manifestly abused. The law places the granting or refusal of an injunction in his, nob our discretion. Though we may differ from him as to the soundness of its exercise in any given case, we may not interfere unless the facts show manifest abuse of it. Under the facts of this case it is not made manifest that there has been any abuse. The bill claims that profits have been made, not losses incurred, for which complainant might be held liaable, and asks for a Beceiver to take charge of such profits. A Beceiver has been appointed and ordered to take charge of all that complainant is entitled to by the showing made in his bill, except some $83 50 and use of one team, for which, if a partnership existed, he may have aright to an accounton the final hearing, but hardly to an injunction and Beceiver in face of the uncontradicted denial of insolvency on Weaver’s part, in whose hands all the assets of the firm, if firm there was, appear to be. That Weaver returns no property in Pierce county is no evidence that he has no property elsewhere. How can this complainant be hurt by permitting the other partners to control their own share of the profits P The answers of Weaver and Knowles deny the partnership and alleged insolvency of defendant Weaver.
2. The affidavit of Charlotte Knowles in relation to facts not coming to her knowledge through confidential communications of her husband, one of the defendants, was properly received: Jackson vs. Jackson, 40 Ga., 150; McIntire vs. Meldrine, Ibid, 490.
Judgment affirmed.